Cite as: 597 U. S. ____ (2022)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
    SELINA MARIE RAMIREZ, ET AL. v. JEREMIAS
             GUADARRAMA, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
               No. 21–778.   Decided June 30, 2022

  The petition for a writ of certiorari is denied.
  JUSTICE SOTOMAYOR, with whom JUSTICE BREYER and
JUSTICE KAGAN join, dissenting from the denial of certio-
rari.
  Petitioners, Selina Marie Ramirez and her two children,
called 911 when Gabriel Eduardo Olivas (their husband
and father, respectively) threatened to commit suicide and
burn down the house. Ramirez and her children allege that,
when the police arrived, two officers discharged their tasers
at Olivas after he doused himself in gasoline in their pres-
ence, despite knowing from their training that tasers em-
ploy electrical charges that ignite gasoline, and despite a
third officer’s warning just moments earlier that “ ‘[i]f we
tase him, he is going to light on fire.’ ” 3 F. 4th 129, 132
(CA5 2021). As Ramirez and her son watched, Olivas in-
deed “burst into flames.” Ibid. Ramirez and her children
were safely evacuated, but Olivas died of his injuries, and
the family’s house burned to the ground.
  When petitioners sued under 42 U. S. C. §1983, alleging
in relevant part that the officers used excessive force in vi-
olation of the Fourth Amendment when they tased Olivas
and lit him on fire, the officers moved to dismiss the com-
plaint before discovery, claiming that qualified immunity
shielded them from liability. The District Court denied the
motions without prejudice, concluding that factual develop-
ment was required before it could determine whether qual-
2                 RAMIREZ v. GUADARRAMA

                    SOTOMAYOR, J., dissenting

ified immunity was appropriate. The Fifth Circuit re-
versed, granting qualified immunity to the officers as a
matter of law. The court acknowledged that “use of a taser
in unwarranted circumstances can be unconstitutional.”
3 F. 4th, at 135. It concluded, however, that petitioners had
not shown that Olivas had any “clearly established” “consti-
tutional right not to be tased” and “caus[ed] . . . to burst into
flames.” Id., at 132, 134.
   The Fifth Circuit denied rehearing en banc. Judge Wil-
lett joined by two other judges dissented, explaining that
the Fourth Amendment violation was obvious if the “ ‘par-
ticularly egregious facts’ ” were accepted as alleged in the
complaint. 2 F. 4th 506, 514 (2021) (quoting Taylor v. Ri-
ojas, 592 U. S. ___, ___ (2020) (per curiam) (slip op., at 3)).
As Judge Willett explained, the panel held to the contrary
only by erroneously “blurr[ing]” the motion-to-dismiss
standard with “something resembling summary-judgment
review.” 2 F. 4th, at 517–518. For instance, the panel con-
cluded that the officers’ use of deadly force was reasonable
because Olivas “posed a substantial and immediate risk of
death or serious bodily injury to himself and everyone in
the house” and “the officers had no apparent options” other
than to tase Ramirez. 3 F. 4th, at 135–136. The complaint,
however, alleged that petitioners and the officers were not
at immediate risk but at a safe distance away from Olivas,
standing in a doorway such that they could immediately
exit the room if Olivas lit himself on fire. Petitioners al-
leged that officers were able to immobilize Olivas with pep-
per spray and could have subdued him in that manner, but
failed to do so. More to the point, the complaint alleged that
the officers were aware that tasing Olivas would light him
on fire and thereby “tur[n] risk into reality.” 2 F. 4th, at
519.
   For the reasons ably set forth by Judge Willett, I would
summarily reverse the Fifth Circuit’s grant of qualified im-
                 Cite as: 597 U. S. ____ (2022)            3

                   SOTOMAYOR, J., dissenting

munity at the motion-to-dismiss stage, a stage at which pe-
titioners’ well-pleaded allegations must be accepted as true.
According to those allegations, the officers elected to use
force knowing that it would directly cause the very outcome
they claim to have sought to avoid. That is, to prevent Oli-
vas from lighting himself on fire and burning down the
house, the officers tased Olivas just after they were warned
that it would light him on fire. This Court’s precedent es-
tablishes that “the ‘reasonableness’ of a particular seizure
depends not only on when it is made, but also on how it is
carried out.” Graham v. Connor, 490 U. S. 386, 395 (1989).
See Tennessee v. Garner, 471 U. S. 1, 7–8 (1985). Using
deadly force that does no more than knowingly effectuate
the exact danger to be forestalled is clearly unreasonable
under this standard.
   While “this Court is not equipped to correct every per-
ceived error coming from the lower federal courts,” it has
deemed intervention appropriate where a Court of Appeals
decision reflects a misapprehension of the standard for as-
sessing excessive force claims at the stage of the litigation
concerned. Tolan v. Cotton, 572 U. S. 650, 659 (2014) (per
curiam) (internal quotation marks omitted) (summarily re-
versing grant of qualified immunity in a Fourth Amend-
ment excessive force case to correct “a clear misapprehen-
sion of summary judgment standards in light of our
precedents”). Factual development may reveal a different
story, but, as relevant now, Ramirez and her family have
plausibly alleged that the officers they called to prevent
their husband and father’s death instead used excessive
force that predictably caused his death and the loss of their
home. Under this Court’s precedents, that claim is entitled
to proceed to discovery to determine whether the family is
entitled to some recompense for their unnecessary losses. I
respectfully dissent.